DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/22/2021.
Applicant's election with traverse of Invention I (claims 1-18 and 20) in the reply filed on 3/22/2021 is acknowledged.  The traversal is not found persuasive because the traversal provided no ground.
The requirement is still deemed proper and is therefore made FINAL.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“first modular slots are frameless” in claim 3,
“the at least one second communication card module removably inserted into half of one of the second modular slots.” in claim 5,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,622,769 in view of DeCesare et al. (US 6,950,311). Although the claims at issue are not identical, they U.S. Patent No. 10,622,769 teaches everything except the first and second circuit boards are parallel to the base plate. However, DeCesare et al. teaches a first circuit board (such as 42, Fig. 3) and a second circuit board (such as 54, Fig. 3) are parallel to a base plate (14a, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second circuit boards are parallel to the base plate in U.S. Patent No. 10,622,769, as taught by DeCesare et al., in order to minimize the height of the modular infrastructure management device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 2007/0124529; hereinafter “Carr”) in view of DeCesare et al. (US 6,950,311; hereinafter “DeCesare”).
Regarding claim 1, Carr teaches a modular infrastructure management device (Fig. 3) comprising: a housing (301, Fig. 3) including, a base plate (bottom plate of 301, Fig. 3; note 301 is a rectangular housing with 6 sides similar to 201 in Fig. 2 of prior art; [0023]: “… Subrack 301 is illustrated in plan view with first AMC module 304 and second AMC module 307 mounted horizontally…”) comprising, first (314) and second edges (312), wherein the first and second edges are parallel, and third and fourth edges (left and right edges of 301 in Fig. 3), wherein the third and fourth edges are parallel and perpendicular to the first and second edges (as shown in Fig. 3); first modular slots (slots between 305 and 314; plurality of 371) disposed along at least the first edge of the base plate for removably receiving at least one communication card module (plurality of 307, Fig. 3), wherein the at least one communication card module comprises a first circuit board (307 comprises a circuit board) that is parallel to the base plate (307 is parallel to bottom plate of 301) while the at least one communication card module is removably inserted into at least one of the first modular slots (as shown in Fig. 3); and a second circuit board (305, Fig. 3) disposed on the base plate, wherein the second circuit board comprises connectors (bottom set of 306 in Fig. 3) for electrically coupling to the at least one communication card module (as shown in Fig. 3).
Carr does not teach wherein the second circuit board is parallel to the base plate. However, DeCesare teaches a first circuit board (such as 42, Fig. 3) and a second circuit board (such as 54, Fig. 3) are parallel to a base plate (14a, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second circuit board is parallel to the base plate in Carr, 
Regarding claim 2, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first modular slots comprise a common width (the four slots for four 307 shown in Fig. 3 shown to have common width).
Regarding claim 3, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first modular slots are frameless (Fig. 1 shows four modular slots for four AMC module 104 are frameless).
Regarding claim 4, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches second modular slots (slots between 305 and 312; plurality of 370) disposed along the second edge of the base plate for removably receiving at least one second communication card module (304, Fig. 3).
Regarding claim 5, Carr in view of DeCesare teaches the modular infrastructure management device of claim 4, and Carr further teaches the at least one second communication card module removably inserted into one of the second modular slots (as shown in Fig. 3).
Carr does not explicitly teach inserted into half of one of the second modular slots. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inserted into half of one of the second modular slots in Carr in view of DeCesare, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed 
Regarding claim 6, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the connectors comprise pins ([0025]: “…AMC module 304, 307 printed circuit board (PCB) act as male pins, which mate to female portion in the AMC connector 306 …”) that are assigned same functions when located in same positions (Note it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In this case, the functions of the pins can certainly be assigned the same or different, and this is just an intend use of the pins).
Regarding claim 7, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the second circuit board (305) comprises a central processing unit and a network switch ([0024]: “…AMC modules 304 and 307.. may include a central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”). 
Regarding claim 8, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the connectors comprise one or more pins (306 inherently has pins) that are physically connected with the at least one communication card module while the at least one communication card module is removably inserted into at least one of the first modular slots (307 can be removably inserted and physically connected with 306).
Carr does not explicitly teaches the one or more pins are electrically disconnected with the at least one communication card module. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more pins are electrically disconnected with the at least one communication card module in Carr in view of DeCesare, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the one or more pins electrically disconnected, either by powering down the modular infrastructure management device or through power control function for the pins ([0030]: “…Management power for all AMC modules 304, 307 may also be supplied by the power control function 362, which may also perform… isolation functions…”), allow the at least one communication card module to safely remove from or install into the first modular slots, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 9, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the first circuit board comprises fifth (such as bottom edge of 307 in Fig. 3), sixth (such as top edge of 307), seventh (such as left edge of 307) and eighth edges (such as right edge of 307), wherein the fifth and sixth edges are parallel to each other, wherein the seventh and eighth edges are parallel to each other and perpendicular to the fifth and sixth edges (as shown in Fig. 3), wherein the at least one communication card module further includes a face plate (face plate at bottom of 307; can also refer to Fig. 1 at 108 which has I/O ports with face plates) disposed along the fifth edge and perpendicular to the second circuit board (refer to Fig. 1 at 108), wherein an inner surface of the face plate is aligned along the first or second edge of the base plate while the communication card module is removably inserted into at least one of the first modular slots (307 removable from slots 371, and is aligned with the base plate, Fig. 3), and an edge contact (top portion of 307 electrically connect with 306) disposed along the sixth edge for electrically contacting a corresponding one of the connectors (306) on the second circuit board (305, Fig. 3).
	Regarding claim 12, Carr in view of DeCesare teaches the modular infrastructure management device of claim 9, and Carr further teaches wherein the face plate comprises one or more communication interfaces ([0024]: I/O ports).
Regarding claim 13, Carr in view of DeCesare teaches the modular infrastructure management device of claim 12, and Carr further teaches wherein the one or more communication interfaces comprise: one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or 
Regarding claim 14, Carr in view of DeCesare teaches the modular infrastructure management device of claim 12, and Carr further teaches wherein the second circuit board comprises a carrier input/output (I/O) board (same as 305) with an I/O interface (interface of 305 with 306), wherein the I/O interface is configured to logically map I/O signals received from the one or more communication interfaces when external devices (external links 352, Fig. 3) are coupled thereto ([0031]; also note that this is an intended use of the I/O interface, which can certainly be configured to do the claimed function).
Regarding claim 15, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the at least one communication card module comprises multiple communication card modules (plurality of 307) with faceplates (not explicitly shown in Fig. 3, but such as front faceplate at 108 in Fig. 1).  
Carr does not explicitly teach the multiple communication card modules with face plates of different thicknesses. However, it would have been obvious to one of different thicknesses in Carr in view of DeCesare, since a change in thickness is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, the faceplates can be made thicker or thinner depending on the type of communication card modules used to insert into the first modular slots, and this yields predictable results as long the thickness does not interfere with inserting the communication card modules into the modular slots. Furthermore, due to manufacturing tolerance, it is also possible for the thickness of the face plates to have slightly different thickness.
Regarding claim 16, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the at least one communication card module comprises: a 16-port gigabit Ethernet (GbE) module; an 8-port GbE module; a 16-port serial module; a compute module; an M.2 module; a 16-port Universal Serial Bus (USB) module; a storage module; an 8-port small form factor pluggable (SFP+) module; a 16-port SFP module; an 8-port GbE Power over Ethernet (PoE+) module; an outlet module; a power module; a 32-port serial module; a 48-port serial module; a 32-port network module; a 48-port network module; or a combination thereof ([0024, 0029-0030]: “… central switching devices, processors, memory, storage devices, wireless communication modules, I/O ports… Serial RapidIO… gigabit Ethernet…”).
Regarding claim 17, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”) that provides a control plane that extends over at least some of the first modular slots ([0026-0027]: “…controlling the AMC modules 304, 307…”; note this means there must be a control plane extends over at least some of the first modular slots in order to control 307).
Regarding claim 18, Carr in view of DeCesare teaches the modular infrastructure management device of claim 1, and Carr further teaches wherein the second circuit board (305) comprises a network switch ([0024]: “…AMC modules 304 and 307.. may include a central switching devices, processors…”; [0026]: “…VCM 303 comprises these common elements that are shared by all AMC modules 304, 307 and may be on the backplane 305, on one or more AMC modules 304, 307, or a combination thereof…”) that provides a data plane that extends over at least some of the first modular slots ([0027-0028]: “…network…”; [0031]: “… facilitate data to/from computer system 300..”; note this means there must be a data plane extends over at least some of the first modular slots in order to provide data transmission through 307).
	Regarding claim 20, Carr teaches a modular communication infrastructure management device (Fig. 3) comprising: a housing (301, Fig. 3) comprising, a base plate (bottom plate of 301, Fig. 3; note 301 is a rectangular housing with 6 sides similar to 201 in Fig. 2 of prior art; [0023]: “…Subrack 301 is illustrated in plan view with first AMC module 304 and second AMC module 307 mounted horizontally…”) comprising, 
Carr does not teach wherein the second circuit board is parallel to the base plate. However, DeCesare teaches a first circuit board (such as 42, Fig. 3) and a second circuit board (such as 54, Fig. 3) are parallel to a base plate (14a, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second circuit board is parallel to the base plate in Carr, as taught by DeCesare, in order to minimize the height of the modular communication infrastructure management device.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of DeCesare, and further in view of Campini et al. (US 2006/0223343; hereinafter “Campini”).
Regarding claim 10, Carr in view of DeCesare teaches the modular infrastructure management device of claim 9. Carr does not teach wherein the face plate comprises a first width that is a multiple of a second width of one of the first modular slot. However, Campini teaches a face plate (face plate of 202, Fig. 2) comprises a first width (width of face plate of 202, Fig. 2) that is a multiple (two times as shown in Fig. 2) of a second width of one of a first modular slot (slots in front of connectors 104A~-104D have up to four possible modular slots for 100A~100D, Fig. 1a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the face plate comprises a first width that is a multiple of a second width of one of the first modular slot in Carr in view of DeCesare, as taught by Campini, in order to allow various size of communication card modules to fit into the first modular slots.
Regarding claim 11, Carr in view of DeCesare and Campini teaches the modular infrastructure management device of claim 10, and Campini further teaches the first width comprises two times of the second width (established in above claim 10 by Campini, see Fig. 2 of Campini where 202 is two times width than width of 100A, 100B; [0031]: “…double-width PCB card 204…”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841